Fill in this information to identify your case:

     

 

 

Debtor 4 Juan Manuel Maya
Firat Nema Middlio Marva Last Name.

Debtor 2

(Spouse, If filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: Northern District of California

Case number
(If known)

 

 

ie. af op F'5 eey
6 ,

\ * vas \ ’ Pr el, ff i
a a J

Iai : By a baw
Official Form 10 "

FILED ,
OCT 15 2019 UX

BANKFUPTCY COU
OAKLAND, CALIFORNIA

(Check if this is an
amended filing

Application to Have the Chapter 7 Filing Fee Waived 12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional Pages, write your name and case number

 

(if known).
Care ren the Court About Your Family and Your Family’s Income
1, What is the size of your family? Check ail that apply:

Your family includes you, your [iv]

spouse, and any dependents listed You

on Schedule J: Your Expenses [] Your spouse

(Official Form 106J). 1

Your dependents a
How many dependents?

2. Fill in your family’s average
monthly income.

Include your spouse's income If

your spouse is living with you, even —_—_Adq your income and your spouse's income. Include the
if your spouse is not fillng. value (if known) of any non-cash governmental assistance
that you receive, such as food stamps (benefits under the

Do not include your spouse’s Supplemental Nutrition Assistance Program) or housing
income if you are separated and subsidies.

your spouse is not filing with you. If you have already filled out Schedule I: Your Income, see

IIne 10 of that schedule.

Subtract any non-cash governmental assistance that you
included above.

Your family’s average monthly net income

Type of assistance

2

Total number of people

That person's average
monthly net Income
(take-home pay)

YOU oo eeeeeseeeeees $ 0

Your spouse... + ¢ 0

Subtotal............ $ 0

Total .-...2cc.ccc $ 0

 

 

 

3. Do you receive non-cash [v] No
governmental assistance? [_]ves Describe

 

 

 

4. Do you expect your family’s [v] No — SSS —_ _ =
average monthly net income to Yes. Explain
increase or decrease by more than i NDIA senvesecas
10% during the next 6 months? |
5. Tell the court why you are unable to pay the filing fee in I'm self employed but haven't been making enough money to

installments within 120 days. If you have some additional

: i se
circumstances that cause you to not be able to pay your filing keep up with expenses, | can't afford to pay the filing fee.

 

fee In installments, explain them.

 

Officlal Form 103B Application to Have the Chapter 7 Filing Fee Waived page 1
Case: 19-42323 Doc#4 Filed: 10/15/19 Entered: 10/15/19 14:37:53 Page 1 of 3
Manuel

Middle Namo

Juan

Firat Nome

Debtor 1

Mava

Case number ( knawey

 

Laat Name

re ten the Court About Your Monthly Expenses

6. Estimate your average monthly expenses.

Include amounts paid by any government assistance that you $

reported on line 2,

1,600

If you have already filled out Schedule J, Your Expenses, copy

line 22 from that form.

7. Do these expenses cover anyone
who is not included in your family
as reported in line 1?

8. Does anyone other than you
regularly pay any of these
expenses?

If you have already filled out
Schedule I: Your income, copy the
total from line 11.

9. Do you expect your average
monthly expenses to increase or
decrease by more than 10% during
the next 6 months?

No
Yes. Identify who........

[¥]No

L_}ves. How much do you regularly receive as contributions? $ monthly

[V]No

[_]ves. Explain ........00.

ra Tell the Court About Your Property

if you have already filled out Schedule A/B: Property (Official Form 106A/B) attach copies to this application and go to Part 4.

10. How much cash do you have?
Examples: Money you have in

 

 

 

 

 

 

 

 

 

your wallet, in your home, and on Cash: § 42
hand when you file this application
11. Bank accounts and other deposits Institution name: Amount:
of money? —
Examples: Checking, savings, Checking account: Bank of America g 20.50
money market, or other financial
accounts; certificates of deposit; Savings account: $
shares in banks, credit unions,
brokerage houses, and other Other financial accounts: $
similar Institutions. If you have
more than one account with the h tal tg: $
same institution, list each. Do not Other financial accounts:
Include 401(k) and IRA accounts.
12. Your home? (if you own it outright or owni t
are purchasing it) 62D Se S Current value: $ 1 456,000
Examples: House, condominium, Mission Viejo, CA 92694 Amount you owe 4.350.000
manufactured home, or mobile home City State ZIP Code on mortgage and $__1,99U,000
lens:
13, Other real estate? Current value: 5
Number Street AibuNt GU owe
on mortgage and $
City State ZIP Code llens:
14. The vehicles you own? Make: Jeep 3500
Examples: Cars, vans, trucks, Model: _Commander Sneas §
pores wy Meiaied motorcycles, Year: 2008 Amount you owe 0
ractors, boats Mileage 4: 24.500 on liens: $
Make:
Model: Current value: $
Year: Amount you owe
Mileage on liens: $,
Official Form 103B Application to Have the Chapter 7 Filing Fee Waived page 2
Case: 19-42323 Doc#4 Filed: 10/15/19 Entered: 10/15/19 14:37:53 Page 2 of 3
 

Debtor 4 Juan Manuel Mava
FirstName Middle Namo Last Name
15. Other assets? Describe the other assets:

16.

rea ae

Do not include household Items
and clothing.

Money or property due you?

Examples: Tax refunds, past due
or lump sum alimony, spousal
support, child support,
maintenance, divorce or property
settlements, Soclal Security
benefits, workers’ compensation,
personal injury recovery

Case number (it known)

 

Current value: $

 

 

Amount you owe $
on llens:

 

 

Who owes you the money or property?

How much is owed? Do you believe you will likely receive
payment in the next 180 days?

$ [V]No

 

 

Answer These Additional Questions

_———— L_lves. Explain:

 

 

 

17. Have you paid anyone for

services for this case, including
filling out this application, the

bankruptcy filing package, or the

schedules?

18. Have you promised to pay or do

you expect to pay someone for
services for your bankruptcy
case?

19. Has anyone paid someone on

your behalf for services for this
case?

20.Have you filed for bankruptcy

within the last 8 years?

EEE 2s" cotow

[V1 No

[_ ]yes. Whom did you pay? Check ail that apply:

[Jan attorney

[Ja bankruptcy petition preparer, paralegal, or typing service

[__]someone else

How much did you pay?

$

 

[VW] No

Yes. Whom do you expect to pay? Check aif that apply:

[Jan attorney

How much do you
expect to pay?

[Ja bankruptcy petition preparer, paralegal, or typing service

[__]someone else

 

[WV] No

[_] Yes. Who was paid on your behalf?
Check all that apply:

[Jan attorney

[Ja bankruptcy petition preparer,
paralegal, or typing service

[__]someone else

[Jno

[vy] Yes. pistrict Northern

 

Who paid? How much did
Check all that apply: someone else pay?
Parent
Brother or sister ‘
Friend
Pastor or clergy

Someone else

When 9/10/2019 _ Case number 19-42060

 

 

MM/ DDI ¥YYY

District When Case number
MM/ DD/ YYYY

District When Case number
MM/ DD/ YYYY

By signing here under penalty of perjury, | declare that | cannot afford to pay the filing fee either in full or in installments. | also declare

that

x

(Mao “rng
pen of Deptor 4 )

Date_ 10/11/2019
MM 7 DD /YYYY

Official Form 103B

Case: 19-42323

e information | provided in this application is true and correct.

x
Signature of Debtor 2

Date
MM / DD /YYYY

Application to Have the Chapter 7 Filing Fee Waived

Filed: 10/15/19 Entered: 10/15/19 14:37:53 Page 3of3

Doc# 4

page 3
